Citation Nr: 1207091	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for service connected lumbar spondylosis and lumbar degenerative disc disease, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina.  The Veteran was afforded a November 2011 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the record.

The February 2010 VA examination report showed that the Veteran had lumbar radiculopathy of the right lower extremity.  At the November 2011 hearing, he reported neurological symptoms in his right leg.  The issue of a separate rating for lumbar radiculopathy of the right lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion such as a low back disability, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In the February 2010 VA examination report, the examiner found pain at the end of forward flexion motion and upon repetition.  He did not specify as to whether the pain resulted in functional impairment in terms of degrees.  See Mitchell, supra.  Another examination is needed to address the current functional impairment of the Veteran's low back disability due to pain.  

The Veteran also asserts that his low back disability has increased in severity since the February 2010 VA spine examination.  In June 2010, he described his low back disability as being of a progressive nature.  VA treatment records from November 2011 reflect that he had increasing low back symptoms beginning in August 2011.  At the November 2011 hearing, he reported that his service connected low back disability had increased in severity since the last VA examination.  The examiner conducting the updated VA examination must consider these lay reports of an increasing severity.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination)). 

Additionally, the VA treatment records currently associated with the claims folder do not include treatment from February 2011 to October 2011.  The Veteran receives all his medical care at the Dorn VA Medical Center in Columbia, South Carolina (Columbia VAMC).  The RO/AMC should obtain all VA treatment records beginning in February 2011 to ensure the most up to date treatments records are available.    

Accordingly, the case is REMANDED for the following action:

1.   Take the necessary steps to obtain all records beginning February 2011 through the present that pertain to the Veteran's low back disability treatment at the Columbia VAMC.  

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2).  

2.  After associating all newly generated VA medical records with the claims file, schedule the Veteran for a VA lumbar spine examination to evaluate the current severity of his service-connected lower back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the thoracolumbar spine is held.

The examiner should also conduct a neurological evaluation for both lower extremities.  For each lower extremity, he or she should assess the nature and extent of the lumbar radiculopathy.  

The examiner should also ascertain if there is any additional neurological impairment such as bowel or bladder impairment due to the lumbar spine disability.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for an increased rating for a low back disability.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



